DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 3/16/2022, with respect to Claims 1-12 have been fully considered and are persuasive in view of the amendments.  The rejections under the 35 USC § 112 and 35 USC § 101 of the claims have been withdrawn. 

Allowability Notice
Claims 1-14 are allowed.   
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8, and 12 are allowed because the closest prior art, Ohtsuka, Salahshoor, Wilke, and Miller, either singularly or in combination, fail to anticipate or render obvious, determining an initial parameter value by adjusting values of the parameters until a difference between a measurement value for a normal operation of the pneumatic control valve and an output value obtained by the relational expression is smaller than a predetermined error limit; determining a diagnostic parameter value by adjusting the values of the parameters until the difference between a measured value for a diagnostic operation of the pneumatic control valve and an output value obtained 
Claim 14 is allowed because the closest prior art, Ohtsuka, Salahshoor, Wilke, and Miller, either singularly or in combination, fail to anticipate or render obvious, adjusting values of the parameters for the properties of the positioner, the actuator, and the valve until a difference between said measurement value and a stem displacement that results from said values of said parameters is smaller than a predetermined error limit, thereby obtaining an initial-parameter value, adjusting the values of the parameters for the properties of the positioner, the actuator, and the valve until the difference between a measured value for a diagnostic operation of the pneumatic control valve and an output value obtained by the relational expression is smaller than a predetermined error limit, in combination with all other limitations in the claim as claimed and defined by applicant.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863